DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Amended clams 1-2, 4-10, and new claims 12-14 as set forth in the response filed 24 June 2022 are presently under consideration. Claims 3 and 11 are cancelled as set forth in the response filed 24 June 2022.
Applicant’s amendments to the claims have overcome the indefiniteness rejections of claims 1-10 under 35 U.S.C. 112(b) and as such these rejections are withdrawn.
Upon performing updated search and considerations of applicant’s new and amended claims, new art was uncovered and new grounds of rejection are set forth below.
Applicant’s amendments to the claims have raised issues of new matter for claims 7-10 and a rejection of these claims under 35 U.S.C. 112(a) is set forth below, and the drawing are objected to for failing to show the claimed features.
Applicant’s arguments where applicable to the present rejection, are addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the terminals further comprising a fourth terminal connected to the second load, with a second terminal connected to the second end of each of the first load and the second load as required in claims 7-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 7 depends from claim 1 and recites the limitation “wherein the terminals further comprises a fourth terminal connected to the second load”. Applicant’s originally filed claims and specification lack support for the combination of limitations where the thermoelectric module further comprises “a fourth terminal connected to the second load” and comprises “a second terminal connected to the second end of each of the first load and the second load” as recited in amended claim 1 from which claim 7 depends from claim 1. The embodiment disclosed in Fig. 14 and para [0091] of applicant’s originally filed specification discloses a first terminal 81 connected to a first load 7, a second terminal 82 connected to the first load 7, a third terminal 83 connected to a second load 6 and a fourth terminal 84 connected to the second load 6. The separate embodiment of Figs. 3-4 and paras [0032]-[0033] of applicant’s originally filed specification discloses where a first terminal 81 connected to a first load 7, a second terminal 82 connected to the first load 7 and a second load 6, and a third terminal 83 connected to the second load 6. Applicant’s originally filed claims, specification, and drawings thus lack support for the combination of limitations where the thermoelectric module further comprises “a fourth terminal connected to the second load” and comprises “a second terminal connected to the second end of each of the first load and the second load” as recited in amended claim 1 from which claim 7 depends
Claims 8-10 also lack sufficient written description and are rejected under 35 U.S.C. 112(a) as containing new matter by their dependence from claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino et al (JP 2005-251950A, reference made to English machine translation provided in IDS).

Regarding claim 1 Hino discloses a thermoelectric module comprising: 
a substrate ([0002], [0018] Figs. 2-3 see: thermoelectric conversion module includes an insulating substrate (not shown));  
a plurality of electrodes arranged on a surface of the substrate ([0020]-[0024], Figs. 2-3 see: plurality of electrodes 2 arranged on an insulating substrate (not shown)); 
a plurality of thermoelectric elements respectively connected to the plurality of electrodes ([0020]-[0024], [0028] Figs. 2-3 see: plurality of electrodes 2 connected to thermoelectric conversion elements 1); and 
at least three terminals respectively connected to different electrodes among the plurality of electrodes and connected to one or both of a first load and a second load ([0020]-[0024], [0028] Figs. 2-3 see: electrodes 2 are connected to lead wires 3a and 3b which are each input/output terminal pairs which are each connected to 2 or more loads to be operated by the thermoelectric conversion module).
The claim 1 recitations where “each of the first load and the second load having a first end and a second end that are connected to at least one of the three terminals, wherein the terminals comprise: a first terminal connected to the first end of the first load, a second terminal connected to the second end of each of the first load and the second load, and a third terminal disposed between the first terminal and the second terminal and connected to the first end of the second load” are directed to a method of intended use of the claimed thermoelectric module.
A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

    PNG
    media_image1.png
    381
    246
    media_image1.png
    Greyscale

Hino recites at least two loads to connect to the thermoelectric module, and discloses the thermoelectric module having at least three terminals (see: annotated Fig. 2 of Hino above) with a third terminal (3) disposed between a first terminal (1) and a second terminal (2) as recited in claim 1, and thus teaches all of the structure of the claimed thermoelectric module of claim 1. The first terminal of Hino is considered fully capable of being connected to the first end of the first load, the second terminal of Hino is considered fully capable of being connected to the second end of each of the first load and the second load and the third terminal of Hino is considered fully capable of being connected to the first end of the second load. Such an intended use configuration can be realized by connecting each set of thermoelectric elements in Hino in parallel with both of the loads of Hino.

Regarding claim 7 Hino discloses the thermoelectric module according to claim 1, wherein the terminals further comprises a fourth terminal ([0020]-[0024], [0028] Figs. 2-3 see: lead wires 3a and 3b are each input/output terminal pairs where each pair is connected to a separate load to be operated by the one thermoelectric conversion module). 
The claim 7 limitation where said fourth terminal is connected to the second load is directed to an intended use of the claimed thermoelectric module. 
A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The fourth terminal of Hino is considered fully capable of being connected to the second load of Hino. Such an intended use configuration can be realized by connecting each set of thermoelectric elements in Hino in parallel with both of the loads of Hino.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS), in further view of Ghoshal (US 2008/0314430) and further in view of Kondoh (US 2008/0092939).

Regarding claim 1 Hino discloses a thermoelectric module comprising: 
a substrate ([0002], [0018] Figs. 2-3 see: thermoelectric conversion module includes an insulating substrate (not shown));  
a plurality of electrodes arranged on a surface of the substrate ([0020]-[0024], Figs. 2-3 see: plurality of electrodes 2 arranged on an insulating substrate (not shown)); 
a plurality of thermoelectric elements respectively connected to the plurality of electrodes ([0020]-[0024], [0028] Figs. 2-3 see: plurality of electrodes 2 connected to thermoelectric conversion elements 1); and 
at least three terminals respectively connected to different electrodes among the plurality of electrodes and connected to one or both of a first load and a second load ([0020]-[0024], [0028] Figs. 2-3 see: electrodes 2 are connected to lead wires 3a and 3b which are each input/output terminal pairs which are each connected to 2 or more loads to be operated by the thermoelectric conversion module).
Hino further teaches each of the first load and the second load having a first end and a second end that are connected to at least one of the three terminals ([0020]-[0024], [0028] Figs. 2-3 see: electrodes 2 are connected to lead wires 3a and 3b which are each input/output terminal pairs which are each connected to 2 or more loads to be operated by the thermoelectric conversion module), 
wherein the terminals comprise (see annotated Fig. 2 below): a first terminal (1)  connected to the first end of the first load (input end of first load), a second terminal (2) connected to the second end of the first load (output end of the first load), and a third terminal (3) disposed between the first terminal and the second terminal and connected to the first end of the second load (input end of the second load)

    PNG
    media_image1.png
    381
    246
    media_image1.png
    Greyscale

In an alternative interpretation, Hino does not explicitly disclose where the recited second terminal is connected to the second end of each of the first load and the second load.
However, Ghoshal teaches where a thermoelectric module, which can be used for power generation has at least three terminals arranged and connected such that  voltage is taken out at an intermediate node in the series connected thermoelectric elements to provide power to one or more lower voltage loads compared to a main line voltage (Ghoshal, [0034], [0037] Figs. 2 and 4 see: optional power tap at intermediate node 218 taken from TE device(s) 216 and one or more separate “tap” voltages taken from series connected TEDs within TED 406 to power lower voltage loads (Fan 412, Temperature control 404)).
Furthermore, Kondoh teaches a thermoelectric module connected to two loads connected to at least three terminals (Kondoh, [0039], Fig. 5)  

    PNG
    media_image2.png
    523
    609
    media_image2.png
    Greyscale

wherein the terminals comprise (see annotated Fig. 5 above): a first terminal (1)  connected to the first end of the first load (resistive load 36), a second terminal (2) connected to the second end of the first load (resistive load 36) and the second end of a second load (external load circuit 37), and a third terminal (3) disposed between the first terminal (1) and the second terminal (2) and connected to the first end of the second load (external load circuit 37).
Kondoh, Hino and Ghoshal are combinable as they are concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Ghoshal and Kondoh, such that the at least three terminals of the thermoelectric module of Hino are connected such that the first terminal of Hino is connected to the first end of the first load, the second terminal of Hino is connected to the second end of the first load and the second end of a second load as taught by Kondoh, and the third terminal of Hino disposed between the first terminal and the second terminal is connected to the first end of the second load for the purpose of powering loads of different voltages as taught by Ghoshal, as Ghoshal teaches the additional voltage tap allows a lower voltage from the thermoelectric module to be supplied to an additional lower voltage load such as a fan (Ghoshal, [0034], [0037] Figs. 2 and 4 see: optional power tap at intermediate node 218 taken from TE device(s) 216 and one or more separate “tap” voltages taken from series connected TEDs within TED 406 to power lower voltage loads (Fan 412, Temperature control 404)).

Regarding claim 7 modified Hino discloses the thermoelectric module according to claim 1, and Kondoh further teaches wherein the terminals further comprises a fourth terminal connected to the second load (Kondoh, Fig. 5 see: terminal of thermoelectric conversion element 34 connected to external load circuit 37).

Regarding claim 12 modified Hino discloses the thermoelectric module according to claim 1, and Hino teaches further comprising: a first lead wire that connects the first terminal to the first end of the first load; a second lead wire that connects the second terminal to the second end of the second load and then to the second end of the first load; and a third lead wire that connects the third terminal to the first end of the second load ([0020]-[0024], [0028] Figs. 2-3 see: terminals of electrodes 2 are connected to the two or mode loads through lead wires 3a or 3b).  

Regarding claim 13 modified Hino discloses thermoelectric module according to claim 12, and Ghoshal teaches wherein a voltage applied to the first load is greater than a voltage applied to the second load (Ghoshal, [0034], [0037] Figs. 2 and 4 see: optional power tap at intermediate node 218 taken from TE device(s) 216 and one or more separate “tap” voltages taken from series connected TEDs within TED 406 to power lower voltage loads (Fan 412, Temperature control 404) where tap voltages are taken out at different points resulting in different applied voltages).
  
Regarding claim 14 modified Hino discloses thermoelectric module according to claim 12, and Ghoshal teaches wherein the second load corresponds to power for operating a motor (Ghoshal, [0034], [0037] Figs. 2 and 4 see: optional power tap at intermediate node 218 taken from TE device(s) 216 and one or more separate “tap” voltages taken from series connected TEDs within TED 406 to power lower voltage loads (Fan 412) readable on a motor (fan motor)), and the first load corresponds to power for operating an electric device different from the motor (Ghoshal, [0034], [0037] Figs. 2 and 4 see: optional power tap at intermediate node 218 taken from TE device(s) 216 and one or more separate “tap” voltages taken from series connected TEDs within TED 406 to power lower voltage loads (Temperature control 404)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) in view of Ghoshal (US 2008/0314430) and in view of Kondoh (US 2008/0092939) as applied to claims 1, 7 and 12-14 above, and further in view of Hayashi (WO 2018/174173A1, reference made to English machine translation provided in IDS).

Regarding claim 2 modified Hino discloses the thermoelectric module according to claim 1, but does not explicitly disclose wherein the terminals are arranged, on the surface of the substrate, between the plurality of electrodes and an edge portion of the substrate.  
Hayashi discloses a thermoelectric module wherein the terminals are arranged on the surface of a substrate, between the electrodes and an edge portion of the substrate (Hayashi, [0027], [0035]-[0043] Figs. 2-3, and 5-9 pair of extraction electrodes 18 and pair of extraction electrodes 16 are arranged between an edge of substrate 12 and plurality of low temperature side electrodes 15).
Hino and Hayashi are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Hayashi such that the terminals are arranged on the surface of the substrate, between the plurality of electrodes and an edge portion of the substrate as taught by Hayashi (Hayashi, [0027], [0035]-[0043] Figs. 2-3, and 5-9 pair of extraction electrodes 18 and pair of extraction electrodes 16 are arranged between an edge of substrate 12 and plurality of low temperature side electrodes 15) as such an arrangement would have amounted to the use of a known electrode arrangement within the known environment of a thermoelectric module for its intended use to accomplish the entirely expected result of providing terminal connections to output wires at easy to access locations at the edge of the thermoelectric module.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) in view of Ghoshal (US 2008/0314430) and in view of Kondoh (US 2008/0092939) as applied to claims 1, 7 and 12-14 above, and further in view of Lee et al (US 2017/0365761).

Regarding claim 4 modified Hino discloses the thermoelectric module according to claim 3, and although Hino discloses wherein the substrate has a first edge portion extending in a first axis direction, modified Hino does not explicitly disclose where the first terminal, the second terminal, and the third terminal are arranged in the first axis direction between the electrodes and the first edge portion.
Lee discloses a thermoelectric module comprising a substrate having first edge portion extending in a first axis direction (Lee, [0035] Figs. 3-4 see: first substrate 11 having a first edge extending in a first direction where lead pins P1—P10 are arranged). Lee discloses where the first terminal, the second terminal, and the third terminal are arranged in the first axis direction between the electrodes and the first edge portion (Lee, [0035] Figs. 1-4 see: interelement electrodes 22 where lead pins P1-P10 are connected are arranged between the edge of the substrate 11 and the remainder of electrodes 22). Lee teaches this arrangement allows the thermoelectric circuits to be easily be tested and diagnosed (Lee, [0010]-[0014]).
Lee and Hino are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Lee such that the first terminal, the second terminal, and the third terminal of Hino are arranged in the first axis direction between the electrodes and the first edge portion as taught by Lee (Lee, [0035] Figs. 1-4 see: interelement electrodes 22 where lead pins P1-P10 are connected are arranged between the edge of the substrate 11 and the remainder of electrodes 22) as Lee teaches this arrangement allows the thermoelectric circuits to be easily be tested and diagnosed (Lee, [0010]-[0014]).

Regarding claim 5 modified Hino discloses the thermoelectric module according to claim 4, and Lee teaches an embodiment wherein the third terminal (Lee, Figs. 3 and 8 see: terminal with lead pin P4) is arranged between the first terminal (Lee, Figs. 3 and 8 see: terminal with lead pin P5) and the second terminal (Lee, Figs. 3 and 8 see: terminal with lead pin P1) in the first axis direction. Furthermore, Miyamoto in paras [0010]-[0011] and Fig. 1 also teaches where the third terminal (voltage detection terminal 14 connected to voltage detection circuit 15) is arranged between the first terminal (negative electrode terminal 12 connected to power supply destination device) and the second terminal (positive electrode terminal 11 connected to both voltage detection circuit 15 and to a power supply destination device) in the first axis direction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) in view of Ghoshal (US 2008/0314430) and in view of Kondoh (US 2008/0092939) in view of Lee et al (US 2017/0365761) as applied to claims 1, 4-5, 7 and 12-14 above, and further in view of Makino et al (WO 2016/147918A1, reference made to equivalent English translation US 2017/0373238).

Regarding claim 6 modified Hino discloses the thermoelectric module according to claim 5, and Lee teaches where
the first terminal and the third terminal are arranged on one side of a center of the substrate (Lee, Figs. 3 and 8 see: terminals with lead pins P4 and P5) and the second terminal is arranged on the other side of the center of the substrate in the first axis direction (Lee, Figs. 3 and 8 see: terminal with lead pin P1),
but does not explicitly disclose wherein: 
each of the terminals includes a first portion protruding from one of the electrodes toward the first edge portion, a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion, and a third portion protruding from the second portion toward the first edge portion, and 
the second portion of each of the first terminal, the second terminal, and the third terminal protrudes from the tip portion of the first portion toward the center of the substrate.  
Makino teaches a thermoelectric module where each of the terminals includes a first portion protruding from one of the electrodes toward the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: first portion of end electrode 3B protruding from electrode 3 connecting thermoelectric elements 4 towards edge of module 301), a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A), and a third portion protruding from the second portion toward the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: third portion of end electrode 3B protruding towards the first edge of module 301 where lead wires 6 are attached), and the second portion of each of the terminals protrudes from the tip portion of the first portion toward the center of the substrate (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A towards center of the substrate of module 301). Makino teaches this structure inhibits stress applied to the terminal connections and thermoelectric elements in order to reliably maintain connection strength between these portions (Makino, [0047]-[0048]).
Makino and modified Hino are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Makino such that each of the terminals of modified Hino includes a first portion protruding from one of the electrodes toward the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: first portion of end electrode 3B protruding from electrode 3 connecting thermoelectric elements 4 towards edge of module 301), a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A), and a third portion protruding from the second portion toward the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: third portion of end electrode 3B protruding towards the first edge of module 301 where lead wires 6 are attached), and the second portion of each of the terminals of modified Hino protrudes from the tip portion of the first portion toward the center of the substrate as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A towards center of the substrate of module 301) as Makino teaches this structure inhibits stress applied to the terminal connections and thermoelectric elements in order to reliably maintain connection strength between these portions (Makino, [0047]-[0048]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) in view of Ghoshal (US 2008/0314430) and in view of Kondoh (US 2008/0092939) as applied to claims 1, 7 and 12-14 above, and further in view of Inoue et al (JP 03181185, reference made to English machine translation provided in IDS).

Regarding claim 8 modified Hino discloses the thermoelectric module according to claim 7, and although Hino discloses wherein the substrate has a first edge portion extending in a first axis direction, Hino does not explicitly disclose where the first terminal, the second terminal, the third terminal, and the fourth terminal are arranged in the first axis direction between the electrodes and the first edge portion.
Inoue discloses a thermoelectric module comprising a first edge portion extending in a first axis direction of a substrate where the first terminal, the second terminal, the third terminal, and the fourth terminal are arranged in the first axis direction between the electrodes and the first edge portion (Inoue, Abstract, Fig. 1 see: at edge of substrate 11b, lead line terminal pairs 14a/14b and 15a/15b are arrange in a first axis direction between the substrate edge and wiring pattern 13).
Inoue and Hino are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Inoue such that the first terminal, the second terminal, the third terminal, and the fourth terminal are arranged in the first axis direction between the electrodes and the first edge portion as taught by Inoue (Inoue, Abstract, Fig. 1 see: at edge of substrate 11b, lead line terminal pairs 14a/14b and 15a/15b are arrange in a first axis direction between the substrate edge and wiring pattern 13) as such an arrangement would have amounted to the use of a known electrode arrangement within the known environment of a thermoelectric module for its intended use to accomplish the entirely expected result of providing terminal connections to output wires at easy to access locations at the edge of the thermoelectric module

Regarding claim 9 modified Hino discloses the thermoelectric module according to claim 8, and Inoue teaches wherein the third terminal and the fourth terminal are arranged between the first terminal and the second terminal in the first axis direction (Inoue, Abstract, Fig. 1 see: at edge of substrate 11b, lead line terminal pair 15a/15b arranged between terminal pair 14a/14b).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) in view of Ghoshal (US 2008/0314430) and in view of Kondoh (US 2008/0092939) in view of Inoue et al (JP 03181185, reference made to English machine translation provided in IDS) as applied to claims 1, 7-9 and 12-14 above and further in view of Makino et al (WO 2016/147918A1, reference made to equivalent English translation US 2017/0373238).

Regarding claim 10 modified Hino discloses the thermoelectric module according to claim 9, and Inoue discloses the first terminal and the third terminal are arranged on one side of a center of the substrate and the second terminal and the fourth terminal are arranged on the other side of the center of the substrate in the first axis direction (Inoue, Abstract, Fig. 1 see: at edge of substrate 11b, lead line terminals 14a/15a arranged on one side of substrate 11b and lead line terminals 14b/15b arranged on another side in the first axis direction) but does not explicitly disclose wherein: 
each of the terminals includes a first portion protruding from one of the electrodes toward the first edge portion, a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion, and a third portion protruding from the second portion toward the first edge portion, and 
the second portion of each of the first terminal, the second terminal, the third terminal, and the fourth terminal protrudes from the tip portion of the first portion toward the center of the substrate.
Makino teaches a thermoelectric module where each of the terminals includes a first portion protruding from one of the electrodes toward the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: first portion of end electrode 3B protruding from electrode 3 connecting thermoelectric elements 4 towards edge of module 301), a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A), and a third portion protruding from the second portion toward the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: third portion of end electrode 3B protruding towards the first edge of module 301 where lead wires 6 are attached), and the second portion of each of the terminals protrudes from the tip portion of the first portion toward the center of the substrate (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A towards center of the substrate of module 301). Makino teaches this structure inhibits stress applied to the terminal connections and thermoelectric elements in order to reliably maintain connection strength between these portions (Makino, [0047]-[0048]).
Makino and modified Hino are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Makino such that each of the terminals of modified Hino includes a first portion protruding from one of the electrodes toward the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: first portion of end electrode 3B protruding from electrode 3 connecting thermoelectric elements 4 towards edge of module 301), a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A), and a third portion protruding from the second portion toward the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: third portion of end electrode 3B protruding towards the first edge of module 301 where lead wires 6 are attached), and the second portion of each of the terminals of modified Hino protrudes from the tip portion of the first portion toward the center of the substrate as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A towards center of the substrate of module 301) as Makino teaches this structure inhibits stress applied to the terminal connections and thermoelectric elements in order to reliably maintain connection strength between these portions (Makino, [0047]-[0048]).

Response to Arguments
Applicant argues on page 6 of the response dated 24 June 2022 that the prior art of Hino does not explicitly disclose where Hino has “a second terminal connected to the second end of each of the first load and the second load, and a third terminal disposed between the first terminal and the second terminal and connected to the first end of the second load”.
Applicant’s arguments have been fully considered but are not found persuasive, as recited in the rejection of claim 1 above, the claim 1 recitations where “each of the first load and the second load having a first end and a second end that are connected to at least one of the three terminals, wherein the terminals comprise: a first terminal connected to the first end of the first load, a second terminal connected to the second end of each of the first load and the second load, and a third terminal disposed between the first terminal and the second terminal and connected to the first end of the second load” are directed to a method of intended use of the claimed thermoelectric module.
A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

    PNG
    media_image1.png
    381
    246
    media_image1.png
    Greyscale

Hino recites at least two loads to connect to the thermoelectric module, and discloses the thermoelectric module having at least three terminals (see: annotated Fig. 2 of Hino above) with a third terminal (3) disposed between a first terminal (1) and a second terminal (2) as recited in claim 1, and thus teaches all of the structure of the claimed thermoelectric module of claim 1. The first terminal of Hino is considered fully capable of being connected to the first end of the first load, the second terminal of Hino is considered fully capable of being connected to the second end of each of the first load and the second load and the third terminal of Hino is considered fully capable of being connected to the first end of the second load. Such an intended use configuration can be realized by connecting each set of thermoelectric elements in Hino in parallel with both of the loads of Hino.

Applicant’s further arguments with respect to claims 1-2, 4-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Culp (US 2011/0036384) in Fig. 2 teaches a thermoelectric device with three terminals connected to two separate voltage sources.
LIU et al (US 2012/0194005) teaches arrangements for connections DC power sources (analogous to thermoelectric devices) in parallel with multiple loads in Figs. 3, 6 and 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726